Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 28, 2021

                                    No. 04-20-00146-CV

     The Most Reverend Wm. Michael MULVEY, S.T.L., D.D. Bishop of Corpus Christi
                            (Appellant/Cross-Appellee),
                                    Appellant

                                              v.

                          BAY, LTD. (Appellee/Cross-Appellant),
                                      Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-09-51494-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER

       Appellee/Cross-appellant’s Motion for Extension of time to File a Motion for Rehearing
and Motion for Extension of Time to File a Motion for En Banc Reconsideration are hereby
GRANTED. The appellee/cross-appellant’s motion for rehearing and motion for en banc
reconsideration are due on or before August 30, 2021.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court